NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELIODORO QUIROZ,                                 No.   18-70221

                Petitioner,                      Agency No. A205-554-764

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Eliodoro Quiroz, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen and reconsider

the IJ’s prior denial of Quiroz’s motion to reopen and rescind his in absentia

removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen or reconsider. Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying Quiroz’s second motion

to reopen proceedings conducted in absentia, where Quiroz failed to demonstrate

extraordinary circumstances to excuse his absence from his hearing. See 8 U.S.C.

§ 1229a(b)(5)(C); Arredondo v. Lynch, 824 F.3d 801, 805-06 (9th Cir. 2016)

(setting forth the standards governing a motion to reopen and discussing

exceptional circumstances); Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th

Cir. 2003) (discussing exceptional circumstances).

      The agency did not abuse its discretion in denying Quiroz’s motion to

reconsider where his motion failed to identify any error of fact or law in the IJ’s

prior order. See 8 C.F.R. § 1003.23(b)(2). Quiroz conceded in his second motion

that his rationale in his first motion for his failure to appear was inaccurate, and the

documentary evidence he provided to the agency contradicted the initial reason he

gave for his failure to appear.

      We lack jurisdiction to review the agency’s denial of sua sponte reopening,

where Quiroz does not raise a claim of legal or constitutional error underlying the

agency’s decision. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     18-70221